                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                 Case No. 11-51079
            Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

BARBARA MITCHELL,                                U.S. MAGISTRATE JUDGE
                                                 R. STEVEN WHALEN
            Defendant.

                                      /

     ORDER ADOPTING REPORT AND RECOMMENDATION [21] AND DENYING
          DEFENDANT’S MOTION TO SET ASIDE RESTITUTION [16]

      Ms. Mitchell pled guilty to conspiracy to commit credit card fraud on January

9, 2001. On May 8, 2001, the Court ordered her to pay $1,500,000 in restitution,

jointly and severally, with 14 co-defendants. She filed a motion to set aside the

Court’s order of restitution on May 5, 2012 [Dkt. 16]. A hearing was held on

February 5, 2013.

      On January 18, 2019, the Magistrate Judge issued a Report and

Recommendation (R&R) advising the Court to deny the motion [21]. Though Ms.

Mitchell pleads economic hardship, the R&R cites 18 U.S.C. § 3664(f)(1)(A) for the




                                   Page 1 of 2
proposition that the restitution order was final, and that the Court has no authority to

set it aside. Plaintiff has not objected to the R&R.

      The Court having reviewed the record, the Report and Recommendation [21]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

      IT IS ORDERED that Defendant’s Motion to Set Aside Restitution in

Criminal Case 00-80318-13 [16] is DENIED.

      SO ORDERED.


                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
Dated: March 7, 2019                    Senior United States District Judge




                                      Page 2 of 2
